Citation Nr: 1217348	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  02-12 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of the hearing is of record.

In November 2006, the Board remanded this matter to the RO for a VA examination to evaluate the severity of the Veteran's service-connected low back disability and to provide specific findings with regard to neurologic manifestations of the low back disability.  This issue was remanded again in November 2007 and June 2010 for lack of substantial compliance with the remand directives in November 2006.  See Stegall v. West, 11 Vet. App. 268 (1998).  After completing the requested action to the extent possible, the RO continued the denial of the claim as reflected in the November 2011 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

During the appeal, the RO granted a separate disability rating of 10 percent for radiculopathy of the left lower extremity, effective September 27, 2001.  As the Veteran did not appeal this decision, it is not before the Board at this time.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's service-connected degenerative disc disease of the lumbosacral spine at L5-S1is not manifested by ankylosis of the lumbosacral spine. 

2.  Demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the Veteran's diseased disc have not been shown to occur with such frequency that it could be stated that the Veteran has only little intermittent relief.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent rating for degenerative disc disease of the lumbosacral spine at L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 (2001) (in effect prior to September 23, 2002), 5293 (2003) (effective September 23, 2002), 5243 (2011) (effective September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a November 2006 letter satisfied the duty to notify provisions prior to the initial AOJ decision on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that she should submit evidence showing her service-connected degenerative disc disease of the lumbosacral spine at L5-S1 has increased in severity.  The RO notified the Veteran of the types of medical or lay evidence that she may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from her physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner her disability has become worse.  The letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  The Veteran was also informed of how VA determines the effective date if an increased rating is granted.

However, the duty to notify was satisfied subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in November 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide her claim, as the timing error did not affect the essential fairness of the adjudication.  Thus, the Board finds that the November 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in March 2001, September 2003, April 2007,  November 2009 and July 2010, private treatment records and a transcript of the July 2006 Board hearing.  

The September 2003, April 2007, November 2009 and July 2010 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to her service-connected disability.  The examiners documented the claimed symptoms and the objective symptoms found on evaluation of the Veteran.  The July 2010 VA examination discussed in detail the manifestations of the Veteran's lumbar spine disability to include any neurological disorders.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

As noted in the Introduction, this claim was previously remanded in November 2006 for proper VCAA notice and to provide the Veteran with a VA examination to evaluate the severity of his service-connected low back disability and to provide specific findings with regard to neurologic manifestations of the low back disability.  The November 2006 VCAA letter satisfied the duty to notify provisions, which was discussed in detail above.  Thus, there has been substantial compliance with that remand directive.  This issue was remanded again in November 2007 and June 2010 for lack of substantial compliance with the remand directives in November 2006 with respect to a neurological evaluation.  The Veteran was provided with a VA examination in July 2010.  The Board recognizes that in the previous remand requests, the Board specifically asked the examiner to conduct an EMG as part of the neurological evaluation.  Based on the July 2010 VA neurological examination report, it appears that the examiner considered the Board's request, but determined that an EMG was not warranted based on the results of the physical evaluation and the MRI results.  The Board notes that it is not a medical expert and it will defer to the opinion of the medical examiner that determined that an EMG was not indicated based on his examination of the Veteran.  As the examiner thoroughly evaluated the Veteran's neurological symptoms to include providing the Veteran with an MRI, the Board finds that there has been substantial compliance with the November 2006, November 2007 and June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements and testimony in support of her claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

II.  Merits of the Claim for an Increased Rating

The Veteran filed an increased rating claim for her service-connected degenerative disc disease of the lumbosacral spine at L5-S1 in February 2001.  As such, the rating period on appeal is from February 2000.  See 38 C.F.R. § 3.400 (2011).
She contends that she has had major problems with her back that has affected her work, home life and simple everyday tasks.  See August 2001 notice of disagreement.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran's service-connected is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  During the course of this appeal, the provisions of Diagnostic Code 5293 (which pertained to intervertebral disc syndrome) was amended, effective from September 23, 2002. See 67 Fed. Reg. 54345-54349 (August 22, 2002).  These changes were later incorporated into the revised regulations for rating disabilities of the spine that became effective on September 26, 2003, and Diagnostic Code 5293 was renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 51,454 -51,456 (Aug. 27, 2003).   

Where a law or regulation changes during the pendency of a claim for increased rating, the amendments cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, there is no such language in the amendments to the regulations at issue in this case. Consequently, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the spine; but it recognizes that application of the newer regulations can be no earlier than the effective date of the change. 

Under the criteria in effect at the time the Veteran filed her claim, degenerative disc disease was evaluated under Diagnostic Code 5293, which sets forth the criteria for rating intervertebral disc syndrome.  Under that code, a 40 percent rating is assigned for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief.  A 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293. 

As noted above, effective from September 23, 2002, the provisions of Diagnostic Code 5293were amended.  See 67 Fed. Reg. 54345 -54349 (August 22, 2002). Under the new version, intervertebral disc syndrome (preoperative or postoperative) is evaluated either on the total duration of incapacitating episodes over the past 12 months under Diagnostic Code 5293  or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is assigned; while incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months, a 40 percent evaluation is assigned.  

Effective September 26, 2003, Diagnostic Code 5293 was renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that code, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, which became effective on September 23, 2002. 

Under the new general rating criteria for disabilities of the spine, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

The Board observes that, under the version of Diagnostic Code 5293 that became effective on September 23, 2002, Note (1) required that separate evaluations must be considered for objective neurologic manifestations.  Neurological manifestations were defined as neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  The Board also notes that a separate rating based on neurological abnormalities is contemplated by the general rating criteria that became effective on September 26, 2003. 

As an initial matter, the Board notes that during the appeal, the RO granted the Veteran a separate disability rating for radiculopathy of the left lower extremity, effective September 27, 2001.  The Veteran did not appeal this issue and therefore, it is not before the Board.  With respect to rating the Veteran's service-connected degenerative disc disease of the lumbosacral spine at L5-S1under the criteria in effect at the time the Veteran filed her claim, the Board notes that the next higher rating of 60 percent requires evidence of symptoms of sciatic neuropathy.  See 38 C.F.R. 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).  The Board finds that assigning a disability rating of 60 percent under Diagnostic Code 5293 would be considered pyramiding as it would consider the same symptoms that are evaluated in the separate rating for radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided and the evaluation of the same manifestation under different diagnoses are to be avoided).  Thus, the Veteran cannot receive a disability rating in excess of 40 percent under Diagnostic Code 5293 that was in effect prior to September 23, 2002 as of September 27, 2001 (the effective date of the grant of a separate rating for radiculopathy of the left lower extremity), because it would constitute pyramiding.  

However, the Board will consider whether the Veteran is entitled to the next higher rating of 60 percent disability rating under Diagnostic Code 5293 (in effect before  September 23, 2002) prior to September 27, 2001.  A March 2000 private nerve conduction study reveals that the Veteran had mild L/S radicular disease.  There was normal clinical strength as well as amplitudes of the motor action potentials in muscles innervated by the L5 root.  The neurologist noted that the presence of active denervation with needle EMG in L5 supplied muscles indicates some motor axons have undergone degeneration.  There was no objective electrophysiologic evidence of L/S plexopathy or a generalized peripheral neuropathy.  The absent right sural sensory potential was not clinically significant.  The physician determined that the complaints of shooting electrical symptoms are not related to the Veteran's low back pain.  A May 2000 private patient history form revealed that the Veteran reported that she has occasional sciatica and occasional pain and numbness in her legs and feet.  A private diagnostic code sheet dated in May 2000 has a notation next to neuritis/radiculitis.  A November 2000 private treatment record shows that the Veteran reported that she fell the previous night and she complained of muscle spasms.  The physician diagnosed the Veteran with low back spasm.  A VA examination conducted in March 2001 reveals that the Veteran complained of generalized lumbosacral pain that radiates into the right leg and localized right heel pain with weight bearing.  She reported she had fallen four times in the past nine months and she was concerned about foot drop.  The examiner noted that there were no objective findings of disc or nerve involvement.  X-rays revealed no current neurological basis for her falls and there was no evidence of foot drop.  The right heel pain was unrelated to the back condition and it was due to a heel spur.   

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the evidence does not show that the Veteran's degenerative disc disease of the lumbosacral spine at L5-S1 more closely approximates a 60 percent disability rating Diagnostic Code 5293 prior to September 27, 2001.  The Board notes that a private EMG conducted in March 2000 reveals that the Veteran had mild L/S radicular disease.  Nonetheless, the evidence does not show that the Veteran had persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological signs with intermittent relief.  The November 2000 private treatment record shows that the Veteran reported occasional sciatica, numbness and tingling.  There was only one complaint of muscle spasm with a diagnosis of low back muscle spasm prior to September 27, 2001.  Furthermore, the March 2001 VA examination revealed no objective evidence of disc or nerve involvement and no evidence of foot drop.  Accordingly, the Board finds that the Veteran does not have persistent symptoms of sciatic neuropathy prior to September 27, 2001.

With respect to whether the Veteran warrants an increased rating based on incapacitating episodes, as noted above, the rating criteria for an increased rating to 60 percent under Diagnostic Code 5293 (in effect between September 23, 2002 and September 26, 2003) and Diagnostic Code 5243(effective September 26, 2003) have the same requirements of intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1 and Diagnostic Code 5243, Note 1.  
 
In this case, the Veteran underwent a spinal examination in September 2003 where the Veteran reported fifteen to twenty episodes of incapacitation in the past year with nine of those episodes occurring within the last month.  She is essentially confined to her bed from four hours to one whole day.  It is unclear based on the Veteran's statements or the medical evidence of record whether the Veteran's bed rest was prescribed by a physician.  If the Veteran had twenty episodes of incapacitation that last at the most one day in the past year, regardless of the fact that no medical documentation of prescribed bed rest has been presented, this would fall well short of the six weeks that would be required for a rating in excess of 40 percent.  An April 2007 VA examination reveals that the Veteran reported multiple episodes of bed rest over the past twelve months for management of her lumbosacral pain.  She had never spent one full day in bed.  However, the examination report reveals that no physician had prescribed bed rest for management of her pain in the last twelve months.  A VA spine examination dated in November 2009 shows that in the past twelve months there were no incapacitating events that required bed rest and a VA neurological examination dated in July 2010 reveals that there were no incapacitating episodes of spine disease.  Furthermore, VA and private treatment records do not reveal that the Veteran had incapacitating episodes that required physician prescribed bed rest of a duration of approximately six weeks.  As such, a rating in excess of 40 percent is not warranted based on prescribed bed rest. 

The Board notes that, under the new criteria for evaluating disorders of the spine, the only orthopedic basis for awarding an evaluation in excess of 40 percent is if the service-connected disability is manifested by unfavorable ankylosis of the spine. Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  After reviewing the complete record (including multiple VA examination reports and numerous VA and private treatment records), the Board finds that the evidence of record shows that the Veteran does not have favorable or unfavorable ankylosis.  As such, a rating in excess of 40 percent is not warranted on the basis of ankylosis. 

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's degenerative disc disease of the lumbosacral spine at L5-S1 symptoms have not fluctuated materially during the course of this appeal as to warrant an increased rating at any time.  As such, a staged rating is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 5243, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  In this regard, during the appeal, the Veteran was granted a separate disability rating for radiculopathy of the left lower extremity.  The Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine at L5-S1 symptoms as of September 23, 2002.  

The medical evidence of record shows that the Veteran complained of and sought treatment for bowel and bladder problems.  Specifically, a February 2003 VA treatment record shows complaints of incontinence and that she was previously informed that it was due to muscle weakness.  Another February 2003 VA outpatient treatment record shows that the Veteran had some bowel/bladder complaints, but she had been told it was not related to her back.  The July 2010 VA neurological examination shows that the examiner determined that there was no objective evidence that the Veteran's urinary and fecal incontinence symptoms are related to her spine condition.  Furthermore, there is no other medical evidence in the record that indicates that the Veteran's bowel and bladder issues are related to her service-connected back disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel or bladder impairment.  

The Board notes that the Veteran has reported radiating leg pain that involves the right lower extremity with distal radiation to the right ankle.  See April 2007 VA examination.  The April 2007 VA spine examination revealed that the Veteran had 5/5 motor strength of the lower extremities.  There was decreased sensation to both pinprick and light touch over the bilateral proximal thighs; however, the examiner determined that it did not correspond to any particular peripheral nerve territory.  Reflexes were normal in the bilateral patellar regions and a reflex of 1+/4 in achilles regions, which indicates that there might be an abnormality.  The examiner determined that the Veteran's worsening lumbosacral back pain with radiation into the bilateral distal lower extremities are at least as likely as not caused by or related to her service.  The evidence indicated that there may be some neurological abnormalities with respect to the lower extremities; however, the examination was inadequate to accurately evaluate any neurological disability concerning the Veteran's radicular symptomatology.  Furthermore, it unclear based on the examiner's statements that there was objective evidence a neurological disorder of the right lower extremity related to the Veteran's service-connected back disorder.  Therefore, the Veteran was provided with two other VA examinations.  The November 2009 VA spine examination revealed that there was no diagnostic evidence of radiculopathy or other neurological deficit.   A July 2010 neurological examination reveals that the Veteran reported pain radiating down both of her legs.  After a physical evaluation of the Veteran's lower extremities and an MRI of the lumbar spine, the examiner diagnosed the Veteran with left sensory radiculopathy at L4, L5 and S1 that is at least as likely as not caused by the Veteran's service-connected condition.  The examiner did not provide a diagnosis of right lower extremity radiculopathy.  He noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The Board observes that there is no other medical evidence of record as of September 23, 2002 that shows objective evidence of a neurological disorder of the right lower extremity.  The Board finds that the more detailed VA examinations with respect to the Veteran's neurological disorders in November 2009 and July 2010 is more probative as to the issue of whether the Veteran's has any neurological disorders of the lower extremities related to the Veteran's service-connected back disorder.  As these examinations did not find that the Veteran has a neurological disorder of the right lower extremity related to her service-connected back disorder, the Board finds that a separate disability rating is not warranted for a neurological impairment of the right lower extremity.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected degenerative disc disease of the lumbosacral spine at L5-S1 is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disc disease of the lumbosacral spine at L5-S1 with the established criteria found in the rating schedule for spine disorders show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record reveals that the Veteran is unemployed in part due her service-connected back disorder; however, this is contemplated in the assignment of the 40 percent disability rating.  In this case, the Board finds that the evidence of record shows that the Veteran's degenerative disc disease of the lumbosacral spine at L5-S1 symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's degenerative disc disease of the lumbosacral spine at L5-S1 has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine at L5-S1 is not warranted.  See 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine at L5-S1 is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


